COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00504-CR


Donald Wayne Walker                        §    From the 97th District Court

                                           §    of Montague County

                                           §    (2010-0000091M-CR)
v.
                                           §    February 21, 2013

                                           §    Opinion by Justice Dauphinot

The State of Texas                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By_________________________________
                                        Justice Lee Ann Dauphinot
                          COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00504-CR


DONALD WAYNE WALKER                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      A jury convicted Appellant Donald Wayne Walker of possessing

pseudoephedrine with intent to manufacture methamphetamine and assessed his

punishment at twenty years’ confinement and a $5,000 fine.        The trial court

sentenced him accordingly, and he now appeals, challenging the sufficiency of the

nonaccomplice evidence. Because we hold that the evidence is sufficient to support

Appellant’s conviction, we affirm the trial court’s judgment.
      1
       See Tex. R. App. P. 47.4.


                                          2
      On August 18, 2009, at around 12:35 p.m., City of Bowie Police Officer Chris

Hughes arrived at 534 Hutchinson Street in Bowie to stake out the trailer house

there in an attempt to locate Appellant, who had an outstanding warrant for his

arrest. Hughes had received information that Appellant could be found at that

address. Hughes saw a pickup truck at the residence; he believed that this truck

belonged to Appellant’s brother. After about ten or fifteen minutes, Hughes saw

some people get into the truck. He also saw a man remove a white bag from the

truck’s bed and take the bag into the residence.

      When the truck left the house, it went past Hughes, who recognized the driver

as Appellant. Hughes called a patrol officer, who then conducted a traffic stop of the

truck in order to execute the arrest warrant. In addition to Appellant, the truck had

three passengers. One of them, Lisa Barnes, was also arrested on an outstanding

warrant, and neither of the other two passengers had a driver’s license, so the patrol

officer decided to impound the vehicle.

      Hughes was present at the inventory of the vehicle, during which the officers

found a receipt for Sudafed tablets and an empty blister pack of Sudafed tablets.

After the inventory, Hughes decided to return to the residence to conduct a “knock

and talk.”

      Jason Zapata answered the door to Hughes’s knock. While talking to Zapata,

Hughes noticed a chemical smell coming from inside the residence; he associated

this smell with the manufacture of methamphetamine. Hughes decided to secure

the residence and had Zapata and Cory Bong, Zapata’s girlfriend and the only other


                                          3
person in the residence at the time, go outside. While inside the house, Hughes

saw some Sudafed boxes and blister packs on the living room floor and lithium

batteries in the bedroom.

      A search warrant was obtained, and inside the house, officers found three

cans of Prestone starter fluid, which contained ether; lithium batteries, one of which

had the casing cut open and parts removed; 1280 Sudafed pills; plastic baggies; a

digital scale; a piece of broken glass pipe with brown residue; two boxes of Equate

Suphedrine and four punched blister packs; a gallon of Coleman camp fuel in a

white Walmart bag (which Zapata told Hughes he had removed from the bed of the

pickup); syringes that had been melted together; and an unknown liquid with a

chemical smell contained in a coffee cup in a kitchen cabinet. That liquid was later

determined to be methamphetamine.

      Hughes also found at the residence an envelope addressed to Appellant at an

address on Small Street and some photos of Appellant. Although Appellant and his

former girlfriend had signed the lease for the residence, nothing else connecting him

to the address was found inside the residence.

      At trial, Bong testified for the State. She testified that on August 17, 2009,

Zapata had offered to pay her for buying pseudoephedrine pills—$100 for each

box—and that she had agreed.         That evening, she and Zapata met up with

Appellant and Barnes to go to Fort Worth and buy pseudoephedrine. On the

morning of August 18, she, Zapata, Appellant, and Barnes went to several stores.

At a Walgreen’s, she and Zapata each bought a box of pseudoephedrine. At


                                          4
another Walgreen’s, Zapata bought another box. They then went to Walmart, where

she and Zapata each bought two boxes. After making these purchases, the four

returned to the residence, where Appellant said he lived. After an hour or two,

Barnes and Appellant left to visit Barnes’s children.

      Bong further testified that her understanding was that Appellant would cook

the methamphetamine and that she would be paid by Appellant or Zapata. She

stated that she, Zapata, and Barnes purchased the pills and removed them from

their packaging.

      Appellant concedes that there was sufficient evidence that there were at least

300 Sudafed pills and at least three substances listed under health and safety code

section 481.124(b)(3)(B) at the residence in question.2 Appellant argues, however,

that the State’s entire case is built primarily around accomplice Bong’s testimony.

Appellant argues that it is Bong’s testimony that established his possession and

control of both the pseudoephedrine and the “subject premises and activities

therein” and that the evidence is therefore insufficient to support his conviction.

      The accomplice-witness rule is a statutorily imposed sufficiency review and is

not derived from federal or state constitutional principles that define sufficiency



      2
        See Tex. Health & Safety Code Ann. § 481.124(b)(3)(B) (West 2010)
(providing in relevant part that intent to manufacture methamphetamine is presumed
by the possession in one building of at least three hundred pseudoephedrine tablets
and “at least three of the following categories of substances commonly used in the
manufacture of methamphetamine: (i) lithium . . . ; . . . (iii) an organic solvent,
including ethyl ether . . . ; [and] (iv) a petroleum distillate, including . . . charcoal
lighter fluid”) (emphasis added).

                                           5
standards.3 The accomplice-witness rule, which is set out in Article 38.14 of the

code of criminal procedure, provides that

      [a] conviction cannot be had upon the testimony of an accomplice
      unless corroborated by other evidence tending to connect the
      defendant with the offense committed; and the corroboration is not
      sufficient if it merely shows the commission of the offense.4

      When evaluating the sufficiency of corroboration evidence under the

accomplice-witness rule, we “eliminate the accomplice testimony from consideration

and then examine the remaining portions of the record to see if there is any

evidence that tends to connect the accused with the commission of the crime.”5 To

meet the requirements of the rule, the corroborating evidence need not prove the

defendant’s guilt beyond a reasonable doubt by itself.6 Nor is it necessary for the

corroborating evidence to directly link the accused to the commission of the

offense.7 Rather, the evidence must simply link the accused in some way to the




      3
      Cathey v. State, 992 S.W.2d 460, 462–63 (Tex. Crim. App. 1999), cert.
denied, 528 U.S. 1082 (2000).
      4
       Tex. Code Crim. Proc. Ann. art. 38.14 (West 2005).
      5
      Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008) (quoting
Solomon v. State, 49 S.W.3d 356, 361 (Tex. Crim. App. 2001)).
      6
       Id.; Trevino v. State, 991 S.W.2d 849, 851 (Tex. Crim. App. 1999); Gill v.
State, 873 S.W.2d 45, 48 (Tex. Crim. App. 1994).
      7
       Cathey, 992 S.W.2d at 462.


                                        6
commission of the crime and show that “rational jurors could conclude that this

evidence sufficiently tended to connect [the accused] to the offense.”8

      There is no set amount of nonaccomplice corroboration evidence that is

required for sufficiency purposes; “[e]ach case must be judged on its own facts.” 9

Circumstances that are apparently insignificant may constitute sufficient evidence of

corroboration.10

      Here, the evidence shows that Appellant was driving a pickup truck when he

was arrested, and inside that pickup was a receipt for the purchase of tablets

containing pseudoephedrine. Imprinted on the receipt was the location Haltom City,

Texas, and the date of Appellant’s arrest. Also present in the pickup were empty

blister packs for the Sudafed. Additionally, Appellant was arrested soon after he left

the house containing numerous items used in the manufacture of methamphetamine

as well as methamphetamine in liquid form. There was evidence that Appellant had

leased the house, and some items of his property were found inside the house.

While it is true that the evidence shows joint possession of the trailer house, the

evidence nonetheless is sufficient to corroborate Bong’s testimony.11 And, as

Appellant concedes, Bong’s testimony provided direct evidence of his knowing

      8
        Simmons v. State, 282 S.W.3d 504, 508 (Tex. Crim. App. 2009); see McDuff
v. State, 939 S.W.2d 607 (Tex. Crim. App.), cert. denied, 522 U.S. 844 (1997).
      9
       Malone, 253 S.W.3d at 257 (quoting Gill, 873 S.W.2d at 48).
      10
          See Trevino, 991 S.W.2d at 852.
      11
          See Poindexter v. State, 153 S.W.3d 402, 412 (Tex. Crim. App. 2005).


                                          7
possession of the pseudoephedrine and of his intent to use it to manufacture

methamphetamine.

      Applying the appropriate standard of review, we hold that the evidence is

sufficient to corroborate the accomplice testimony and, accordingly, sufficient to

sustain the jury’s verdict. We overrule Appellant’s sole point and affirm the trial

court’s judgment.



                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 21, 2013




                                        8